Laughlin, J. (dissenting):
As stated in my dissenting opinion on, the former appeal herein (149 App. Div. 909), I regard this as an action for the conversion of moneys which it was the duty of the defendant to turn over and account for to the plaintiff, without any deduction; and on the exceptions to the refusal of the court to adopt that theory, I vote for a reversal and for a new trial.
Judgment modified as directed in opinion, and as modified affirmed, with costs to appellant. Order to be settled on notice.